McDonald, judge.
This is an appeal from the County Court where appellant was assessed a punishment of six months’ confinement in jail and a fine of $500.00 for transporting an alcoholic beverage in a dry area.
Both the appellant and the State point out to us that this appeal must be dismissed as no final judgment was ever entered of record by the County Court.
An examination of the record discloses that it does not contain a judgment of conviction.
In the absence of a judgment entered of record in the minutes of the court, the ap*35peal must be'dismissed. Article-766, Vernon’s Ann.C.C.P.; Moore v. State, 156 Tex.Cr.R. 615, 245 S.W.2d 491. Where no judgment of conviction was found in the record, the Court of Criminal Appeals had no jurisdiction of the appeal. Fletcher v. State, 154 Tex.Cr.R. 518, 229 S.W.2d 74.
The appeal is dismissed.